Citation Nr: 1723594	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to November 13, 2014 for posttraumatic stress disorder (PTSD), and in excess of 50 percent thereafter.

2.  Entitlement to service connection for a neurological disability, to include Parkinson's disease, claimed as secondary to herbicide exposure.  

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, for an initial 30 percent disability rating for PTSD.  In an October 2016 rating, the RO denied service connection for neurological disability. 

The Board remanded the PTSD claim for additional development in October 2013, and later denied it in October 2014.  

In June 2015, the RO granted a 50 percent disability rating for PTSD effective, November 13, 2014.

The Veteran subsequently appealed the October 2014 Board decision to the United States Court of Veterans Claims (Court).  In an April 2016 Memorandum Decision, the Court vacated the Board's decision in denying his initial rating in excess of 30 percent, finding that the Board provided an inadequate statement of reasons or bases for reliance on the November 2013 VA examination.  The examiner did not provide rationale for separating the Veteran's symptoms from his PTSD and major depressive disorder (MDD).  In September 2016, the Board remanded the claim for compliance with the Court's Memorandum Decision.  

The claim has since returned for further appellate consideration.  The Board has re-characterized the issue of entitlement to service connection for Parkinson's disease to a neurological disability, to include Parkinson's disease, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).
The issue of service connection for a neurological disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to November 27, 2013, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to nightmares, moodiness, irritability, flashbacks, loneliness, and suicidal ideation.  

2.  From November 27, 2013, the Veteran's PTSD manifests with occupational and social impairment with deficiencies in most areas due to depressed mood, low energy, hopelessness, appetite disturbance, panic attacks, difficulty sleeping, flattened affect, irritability, anger, suicidal ideation, mild memory loss, suicidal ideation, and impaired impulse control.  


CONCLUSIONS OF LAW

1.  Prior to November 27, 2013, the criteria for a rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).  

2.  The criteria for a 70 percent rating, but no higher, for PTSD are met, from November 27, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, DC 9411 (2016).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) 

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, service treatment records (STRs), post-service VA treatment records, and lay statements in support of the claim have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  Increased Rating - PTSD

The Veteran's PTSD is rated as 50 percent disabling.  During the appeal period, he was previously rated at 30 percent disabling and he is seeking a higher rating for the entire appeal period.  

A 30 percent rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Regarding occupational impairment, in the September 2010 VA examination, the Veteran reported not working after being laid off from his previous jobs in 2008 and April 2009.  In November 2013, the Veteran stated that he was working as a peer support specialist for the past year at a VA medical center.  In December 2016, the Veteran was still working at the VA medical center, with the assistance of a social worker, to help Veterans transitioning from the street to shelters.  He reported working 40 hours per week and stated he got along with his coworkers and the social worker with whom he was paired.  In August 2016, the Veteran reported that he worked at the VA medical center for 10 years.  However, in April 2017, the Veteran stated that he worked at the VA medical center since 2012.  

With respect to social impairment, in September 2010, the Veteran reported being married to his wife since 1970.  He stated that he stayed home and mostly did housework while his wife continued to work.  The Veteran reported being very lonely.  He did not like social activities and did not report having any friends.  In November 2013, the Veteran described his marriage as contentious due to his irritability and anger.  He saw one of his sons and the son's children regularly because they lived nearby.  However, he did not report any friends, only a few acquaintances.  He felt uncomfortable in most social situations due to hypervigilance and difficulty trusting others.  In December 2016, he said he and his wife attended church together, almost on a weekly basis.  However, they did not do much else and would only occasionally eat out and see their grandson.  He also spent time with his brother every few weeks and they spoke once or twice a week.  

In September 2010, the Veteran underwent a VA examination.  He reported nightmares, moodiness, and irritability.  The examiner diagnosed PTSD and also noted that the Veteran had previously been diagnosed and treated for bipolar disorder.  He also indicated the Veteran's PTSD symptoms manifested as nightmares, moodiness, irritability, flashbacks, loneliness, and survivor's guilt.  The examiner noted that the Veteran entertained suicidal ideations a couple of times but denied any attempts.  

In November 2013, the Veteran was afforded an additional VA examination.  The examiner diagnosed PTSD and depressive disorder NOS (under DSM-IV, which is not considered MDD under DSM-V).  He determined that 70 percent of the Veteran's occupational and social impairment was attributable to PTSD and 30 percent attributable to the depressive disorder.  The depressive disorder had symptoms of depressed mood, low energy, hopelessness, and appetite disturbance.  While the PTSD was comprised of symptoms of depressed mood, panic attacks, difficulty sleeping, and flattened affect.  Based on the evidence, the examiner concluded the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In April 2015, the Veteran had a private examination, where Dr. G. L. identified PTSD as his only mental disability diagnosis.  The Veteran reported that he was employed as a VA peer support specialist for the past two years.  The Veteran's symptoms included depressed mood, anxiety, weekly panic attacks, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  Based on the examination, the examiner determined the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner concluded that his PTSD had not changed.

In December 2016, the Veteran received an additional VA examination where PTSD and MDD were diagnosed.  The examiner attempted to differentiate the Veteran's symptoms but he did not provide rationale.  He attributed the Veteran's anxiety and sleep trouble to PTSD and MDD, and he also found the depression was attributable to MDD.   The examiner concluded his MDD was not secondary to the Veteran's PTSD, and that it was most likely a separate disorder unrelated to his PTSD or service.  He attributed 65 percent to PTSD and 35 percent to MDD.  The examiner determined his PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was quite symptomatic, but he only had minimal social and occupational impairments.  He had stable functioning and he described a good work life and adequate family supports.  As a result, the Veteran appeared to have no psychological or psychiatric impediments to his employability.

In April 2017, the Veteran underwent a private mental examination with Dr. E.T.  He reported depression, trouble sleeping, nightmares, flashbacks, visual hallucinations, irritability, anger, isolation, and memory loss.  This examiner disagreed with a previous VA examiner on the issue of employability, finding that the Veteran's work in the VA medical center peer support group did not affect his PTSD symptoms.  In spite of treatment and medication, she determined his symptoms were active and florid.  Further, she explained that she was surprised that he was able to work as long as he had.  Dr. E.T also provided a disability benefits questionnaire, where she identified PTSD as his only mental disability diagnosis.  Based on the examination, the examiner determined the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, suicidal ideation, and impaired impulse control.

The Board considered Dr. G. L.'s disability benefits questionnaire and Dr. E.T.'s disability benefits questionnaire and private mental examination.  However, these assessments did not take into account the Veteran's additional mental disability: MDD.  Although the reports did not attribute symptoms to his nonservice-connected disability, the Board will not distinguish between the Veteran's symptoms of PTSD and MDD.  VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  In Mittleider v. West, which also involved a service-connected acquired psychiatric disability and a nonservice-connected personality disorder, the Court found that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, then 38 C.F.R. § 3.102, which requires the Board to employ reasonable doubt, dictates that such signs and symptoms be attributed to the service-connected disability.  Mittleider, 11 Vet. App. 181 (1998).  Accordingly, the preponderance of the evidence does not distinguish between symptoms and neither will the Board.

Based on the record, the Board finds that prior to November 27, 2013, a 50 percent is the appropriate rating; and since November 27, 2013, a 70 percent is the appropriate rating for the Veteran's PTSD.  November 27, 2013 is the earliest it is factually ascertainable that an increase is warranted.  Assigning any date prior would be an exercise in speculation.  

Prior to November 27, 2013, the Veteran's PTSD manifested with occupational and social impairment with reduced reliability and productivity due to nightmares, moodiness, irritability, flashbacks, loneliness, and suicidal ideation.  The Veteran described himself as a loner and generally stayed home during the day.  He performed chores until his wife came home from work.  The September 2010 examiner found the Veteran cooperative and his thought process was logical and relevant.  His global assessment of functioning (GAF) score was 60, which as will be explained, is consistent with moderate symptoms and a 50 percent, but higher, rating.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Richard v. Brown, 9 Vet. App. 266, 267  (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  In addition, his symptoms were controlled by medication.  Thus, the Veteran did not suffer from the symptoms associated with a 70 percent rating during this period with such an effect that he had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

However, the evidence shows that his PTSD since November 27, 2013 causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: depressed mood, low energy, hopelessness, appetite disturbance, panic attacks, difficulty sleeping, and flattened affect.  38 C.F.R. § 4.130, DC 9411.  The December 2016 examiner found the Veteran's symptomatology to be at the same level as reported in 2013.  In addition, in April 2017, Dr. E.T noted additional symptoms of mild memory loss, suicidal ideation, and impaired impulse control.  The next higher, 100 percent rating, is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment.  8 C.F.R. § 4.130, DC 9411.  Although it appears the Veteran is not totally occupationally impaired, this is being addressed via TDIU in the remand below.  Moreover, he reported spending time with his grandson and communicating with his brother on a regular basis, as well being married and attending church.  Thus, total social impairment is not shown.  In sum, the Board finds that his PTSD causes impairment with deficiencies in most areas.  

The Board considered whether this claim should be referred for an extraschedular rating.  38 C.F.R. § 3.321 (b) (2016).  His PTSD symptoms are rated based on the extent of social and occupational impairment they cause.  The symptoms that are listed under the criteria applicable to DC 9411 serve as mere examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Further, the Board does not find that referral for extraschedular consideration is warranted because his symptoms are not unusual and are adequately described by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, all of his symptoms are contemplated by the Rating Schedule, and were taken into consideration when assigning a 70 percent rating.  


ORDER

A rating of 50 percent, but no higher, for PTSD prior to November 27, 2013, is granted.

A rating of 70 percent, but no higher, for PTSD from November 27, 2013, is granted.  


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate the Veteran's neurological disability and entitlement to a TDIU. 

The Veteran contends his neurological disability is related to service, to include exposure to toxic herbicides.  The Veteran underwent a VA examination for Parkinson's disease in October 2016, but the record does not reflect a diagnosis for Parkinson's disease.  However, the Veteran exhibits other neurological symptoms, such as myoclonic jerking and restless legs.  In addition, the Veteran asserted that updated VA treatment records should be obtained.  See May 2017 statement.  Accordingly, the Board finds a neurological examination is necessary.   

In regards to the TDIU claim, the Veteran reported working at a VA medical center in a peer group.  Additional information is needed to assess whether he is capable of obtaining or is currently engaged in substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since September 2016.

2.  Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's neurological disability.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to:

A.  Determine the nature and etiology of the Veteran's neurological disability.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service, including as a result of exposure to herbicides.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's neurological disability was aggravated caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities.  

3.  Send the Veteran a VCAA notice letter informing him of what is needed to substantiate entitlement to TDIU and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.  Request that the Veteran fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.  

4.  After completion of the above and any other development deemed necessary, readjudicate the claims.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


